NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 19a0250n.06

                                          No. 18-1523


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 ROSA PARKS, deceased,                          )
        Plaintiff,                              )                               FILED
                                                )                          May 09, 2019
                                                )                      DEBORAH S. HUNT, Clerk
 ELAINE STEEL, Personal Representative
                                                )
 of the Estate of Rosa Parks,
                                                )
        Plaintiff-Appellee,                     )
                                                )
        v.                                      )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
 LAFACE RECORDS, et al.,                        )    EASTERN DISTRICT OF MICHIGAN
        Defendant,                              )
                                                )
 GREGORY J. REED AND ASSOCIATES,                )
 P.C.,                                          )
                                                )
        Movant-Appellant.                       )


BEFORE:        NORRIS, DAUGHTREY, and LARSEN, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. This appeal arises from the 1999

litigation between Rosa Parks and LaFace Records that those parties settled in 2005. The appellant

here is Gregory Reed, one of Parks’s attorneys in that case. He alleges that he did not receive

payment of his litigation costs, as mandated by the settlement agreement and by an August 2007

order from the district court. Reed sought to renew the August 2007 order pursuant to Federal

Rule of Civil Procedure 69(a), which governs money judgments, and Michigan Compiled Laws

§ 600.5809(3), which provides for a ten-year statute of limitation on the enforcement of

noncontractual money obligations and provides for a procedure to extend the life of a judgment.
No. 18-1523, Parks v. LaFace Records


The appellee, Elaine Steele, represents Parks’s estate and opposed renewal, arguing that Rule 69(a)

does not apply because the August 2007 order is not a money judgment. The district court denied

Reed’s motion as futile. Reed appeals that denial. Because the record before us lacks sufficient

factual information to allow us to reach a determination in this case, we REMAND to the district

court for clarification.

                         FACTUAL AND PROCEDURAL BACKGROUND

        Reed’s claim arises from a lawsuit, settled over a decade ago, regarding the use of Parks’s

name as the title of a song by the rap group OutKast.1 As part of the settlement in that lawsuit,

LaFace Records made a one-time payment to Parks’s guardian ad litem, Dennis Archer, on behalf

of Parks. This sum was designated to cover “all costs and fees of every kind and nature whatsoever

incurred by or on behalf of Parks for legal . . . services.” Id. at 3. The settlement instructed that

Archer and Parks’s lead counsel would be “solely responsible” for determining the proper

allocation of funds to Parks’s various attorneys, including Reed. Id.

        The district court accepted Archer’s initial allocations, but, on appeal, a panel of this court

reviewed the settlement agreement and underlying contingency-fee agreements and slightly

modified the attorney’s fees apportionments. We determined that, in light of his trial work, Reed

was entitled to $98,195.33 in fees, in addition to the $125,000.00 in costs previously apportioned

to him. Parks v. Archer, 493 F.3d 761 (6th Cir. 2007). On August 30, 2007, the district court

issued an amended order mandating that “[a]ny sums remaining to be distributed according to the

Court’s prior order, shall now be distributed according to the Court of Appeals opinion.” Reed

alleges that he has not been paid in accordance with that order.



1
  The settlement was filed under seal and remains confidential. The precise details of the settlement, including the
total amount paid to Parks by LaFace Records, are not pertinent to this appeal. Some of the details, however, have
already been made part of the public record. We include that information here, where necessary.

                                                        -2-
No. 18-1523, Parks v. LaFace Records


         The record provides little information about what happened in the almost-twelve years

since. It does not appear that Reed, at any time, sought a writ of execution, as would typically

follow a judgment for the payment of money. See Fed. R. Civ. Pro. 69. Steele asserts that, “[u]pon

information and belief, the additional funds were actually distributed.”2 But, at a March 2018

hearing held in the district court, counsel for Steele admitted that he “do[esn’t] know whether Mr.

Reed was paid” and “can only assume that he was.” Likewise, a representative for Archer stated

that Archer “doesn’t have any knowledge” regarding Reed’s payment and that he is “without that

information.” Neither Archer nor Steele has presented any evidence showing that Reed was

compensated in part or in full, and neither has offered an explanation as to why records of these

payments would not be maintained within Parks’s estate. In its ruling on Reed’s motion, the

district court stated: “It is the court’s understanding that attorney fees have been distributed

pursuant to the court’s order.” But the court pointed to no evidence supporting that understanding.

         What is clear is that Reed has made multiple attempts in state court to collect the costs and

fees that he asserts are his due. Reed’s first effort came shortly after Parks’s death, while this court

was still considering his appeal of the initial apportionment. Reed filed a claim for $125,000.00

in costs and $67,000.00 in expenses with her estate, which the estate disallowed. Reed attempted

to raise a claim in probate court against the disallowance, but the probate court dismissed the claim

as untimely.3 Reed v. Shakoor, No. 2006-708950-CZ (Wayne Cty. Prob. Ct., Feb. 7, 2007)

(unpublished). Next, following the district court’s August 2007 order, Reed yet again filed a claim

in Michigan probate court attempting to collect the costs apportioned to him in that order, as well


2
 Steele’s briefing also suggests that the funds were in fact distributed by the district court, but the court’s questioning
during a hearing held regarding Reed’s motion to renew suggests the district court had, at the time of that hearing, no
knowledge of such distribution.
3
  Mich. Comp. Laws § 700.3806(1) sets a 63-day statute of limitations on probate claims following disallowance.
Reed’s claim was filed 65 days following the disallowance. The court did not reach the merits of Reed’s claim, but it
did note that the issue had been “addressed previously” in federal court.

                                                           -3-
No. 18-1523, Parks v. LaFace Records


as other fees.4 The probate court dismissed his claim on res judicata grounds, and the Michigan

Court of Appeals affirmed. See Reed & Assoc., P.C. v. Steele, No. 335939, 2018 WL 1404122

(Mich. Ct. App. March 20, 2018). The Michigan Supreme Court denied review. Reed & Assoc.,

P.C. v. Steele, 919 N.W.2d 794 (Mich. Dec. 4, 2018) (Order).

         Having thus far failed to vindicate his rights in state court, Reed filed a new complaint

seeking to renew the August 2007 judgment, pursuant to Mich. Comp. Laws § 600.5809(3) and

Federal Rule of Civil Procedure 69(a). The new case was joined as a “related” case to the prior

lawsuit, and the district court instructed Reed to file a motion for renewal. Reed did so, and the

district court denied his motion, determining that because renewal “would be futile in light of the

prior [state] court orders,” there is “no valid reason to renew the judgment in this instance.” Reed

appealed.

                                                 DISCUSSION

         Pursuant to the 2005 Joint Stipulation of Dismissal with Prejudice, the district court retains

jurisdiction over all disputes related to the disbursements mandated by the Settlement Agreement.

This court has jurisdiction to review the district court’s decision pursuant to 18 U.S.C. § 1291.

         The heart of this dispute is whether Reed has received the $125,000.00 in costs approved

and ordered to be paid to him by the district court and by this court. The district court’s denial of

Reed’s motion expressed an “understanding” that all obligations established in the August 2007

order have been met, but the court did not point to any evidence that corroborates this finding.

Indeed, no party has pointed to evidence of payment, or lack thereof. While Steele asserts on


4
  In his attempts to collect his fees and costs, Reed’s allegations regarding the amount he is due have varied. In his
first probate claim he alleged $192,000.00 ($125,000 in costs and $67,000 in fees). In his second probate claim he
alleged $223,195.33 ($125,000 in costs and $98,195.33 in fees). In the district court he alleged the same $223,195.33
in costs and fees, and now he claims only the $125,000.00 apportioned to him to cover his costs. He does not state
whether these changed claims are because he has received partial payment from the fund or from Parks’s estate,
because he has simply pursued alternative strategies in each case based on his perceived likelihood of success, or for
some other reason.

                                                         -4-
No. 18-1523, Parks v. LaFace Records


appeal that “it is clear that the firm has already received its allocated fees and costs,” Steele

provides no evidence in corroboration, despite the fact that counsel for Steele previously admitted

at a hearing that he didn’t know whether Reed had been paid. Reed has also failed to provide any

corroboration of his allegations that he has not been paid. Though it is, of course, nearly impossible

to prove a negative, on appeal Reed claims only $125,000.00 in outstanding costs. He makes no

mention of fees. We might therefore infer that he received payment for his trial fees in accordance

with the August 2007 order. But Reed has not made a showing of even partial payment. We

require clarification.


        If, in fact, Reed has been paid, the appeal is a frivolous one, and these proceedings need

not go any further. But, if Reed’s allegations of nonpayment are true, then Parks’s estate and

Archer have failed to comply with this court’s pronouncement of Reed’s entitlement for over a

decade. Though we are mindful of the extended litigation in this case and of the parties’ desires

to put this matter to rest, we cannot sufficiently address the question in front of us without first

resolving this fundamental, underlying question. Thus, given the lack of conclusive evidence in

the record and given that further proceedings are unnecessary if Reed’s entitlement has been

satisfied, we deem it most appropriate for the district court to further develop the factual record on

the matter of Reed’s payment.


        Accordingly, we REMAND for further proceedings.




                                                 -5-